Citation Nr: 1133371	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Whether the overpayment of a debt in the amount of $13,400.80 was properly created to include whether the Veteran the Veteran's status as a fugitive felon was proper.

2.  Entitlement to a total rating for compensation purposes based on individual  unemployability by reason of service-connected disability (TDIU) prior to January 31, 2009.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO that terminated the payments of disability benefits due to the Veteran's fugitive felon status and to reduce payment of benefits due to a felony conviction and incarceration.

This appeal also stems from a January 2009 rating decision that denied the Veteran's claim for a TDIU rating

In April 2010, the Veteran requested a hearing, but subsequently withdrew this request.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

With regard to the overpayment of benefits, the Board finds that additional development is required before the matter may be considered on the merits.

The record shows that service connection has been in effect for schizophrenia since 1973.

For historical purposes, the Board notes that a September 2004 report of contact showed that the Veteran was incarcerated for a non-felony charge, but that there was an active felony charge pending a hearing.  He was apparently convicted of the felony, incarcerated, and later released in October 2005.  The overpayment that was created by his incarceration was not appealed.

With regard to the current matter, the record shows that a warrant was issued on December 9, 2005 and was cleared on September 21, 2006, the date the Veteran was arrested.  It appears that this may be in relation to a probation violation.  He was sentenced on November 1, 2006 and released on December 11, 2006.

A second warrant was issued on August 9, 2007 and was cleared on September 17, 2007, the date the Veteran was arrested.  He was sentenced on October 31, 2007 and released on June 2, 2008.

Due to the warrants and incarcerations, the Debt Management Center determined that an overpayment existed in the amount of $13, 400.80 (a later letter indicated the amount was $13,398.80).  The Veteran contests the validity of this debt.

Intertwined in the issue of the amount of the debt is the question of whether the Veteran was properly identified as a fugitive felon, which is defined under 38 C.F.R. § 3.665(n)(2)(i) and (ii) (2010).  

Although the record shows that the initial charge involved a felony, the exact nature of the arrest warrant was not of record.  Therefore, the record does not show the basis for the arrest warrants that led to the subsequent arrests.  

Such information is important since fugitive felon status can apply to individuals who violate a condition of their probation or parole imposed for the commission of a felony.  

Further, a there is no document showing the calculations used for arriving at amount of the debt of $13,400.80.  This information would be helpful to the Board in making a final determination.

Finally, the Veteran reported in October 2008 that the debt caused by the overpayment had been reduced by $9,000.00.  Although he reportedly was notified of this in August 2008 correspondence, this letter has not been associated with the claims file.  Thus, it is unclear why or if the reduction was made.

With regard to the claim for a TDIU rating, the Board notes that the RO initially received a claim in January 2006 in which the Veteran was seeking either a TDIU or 100 percent evaluation for the service-connected schizophrenia.  No action was taken in response to this request.  

In January 2008, he specifically entered a formal claim for a TDIU rating.

A January 2009 rating decision denied the claim for a TDIU rating, and the Veteran perfected an appeal of this decision.

An October 2010 rating decision assigned a 100 percent rating for the service-connected schizophrenia, effective on January 31, 2009 and stated that the TDIU claim was rendered moot as a result of this action.

The Board finds that the claim for a TDIU rating in this case may only be moot in regard to period beginning on the effective date that the 100 percent schedular rating was assigned; however, since the Veteran's initial claim for a TDIU rating may have arise at an earlier time, the matter is still in appellate status for the period prior to January 31, 2009.

The last time the RO adjudicated the TDIU claim was in the March 2010 Supplemental Statement of the Case (SOC).  Since that time, additional treatment records related to the service-connected psychiatric disability have been associated with the claims file.  The records have not been considered by the RO; nor has Veteran waived initial RO consideration.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of the arrest warrants that were issued in December 2005 and August 2007 and associate them with the claims file.  If these records do not contain information that identifies the reason for the warrants then the RO should obtain the information from the appropriate Police department or other indicated source.  If these records or information cannot be obtained the Veteran should be notified, and this should be documented in the record.  

2.  The RO should also obtain or prepare a record for the claims file that shows how the Veteran's debt was calculated and include any letters or other record to show whether the debt was reduced by $9,000 or another amount, as alleged by the Veteran.  An explanation of any reduction should be noted.

3.  After completing the requested development (and undertaking any additional development deemed necessary), the RO should readjudicate the claims in light of all evidence of record.  In particular, the RO should address the claim for a TDIU rating in light of the evidence received since the SOC was prepared in March 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


